Case 1:18-cr-20685-KMW Document 278 Entered on FLSD Docket 01/09/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-20685-CR-KMW

  UNITED STATES OF AMERICA

                 vs.

  GUSTAVO ADOLFO HERNANDEZ FRIERI, et al.

                 Defendants.
                                                        /

                 UNITED STATES’ SECOND BILL OF PARTICULARS FOR
                            FORFEITURE OF PROPERTY

         Pursuant to Rule 32.2(a) of the Federal Rules of Criminal Procedure, the United States of

  America hereby gives notice that, in addition to property generally and specifically identified in

  the forfeiture allegations of the Indictment, ECF No. 19, the United States seeks the forfeiture of

  the following property, pursuant to 21 U.S.C. § 853(p):

         Real property located at 314 Hicks Street, Brooklyn, New York 11201.


                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                        By:    s/ Nalina Sombuntham
                                               Nalina Sombuntham
                                               Assistant United States Attorney
                                               Fla. Bar No. 96139
                                               99 N.E. 4th Street, 7th Floor
                                               Miami, Florida 33132-2111
                                               Telephone: (305) 961-9224
                                               Facsimile: (305) 536-7599
                                               nalina.sombuntham@usdoj.gov
